DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 02/26/2021.

Claims 1-15 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-054904, filed on 03/25/2020.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 1 recites “an apparatus requirement specification storage unit that stores an apparatus requirement specification”, “a server specification storage unit that stores a server specification”, “an input information creation unit that receives an input”, “a server load calculation unit that calculates the server load”, and “an output unit that outputs a calculation result”; claims 2 and 8 recite “an input information creation unit that receives an input”; claims 3-5, 8 and 11-14 recite “server load calculation unit that calculates the server load”; claim 8 recites “a determination unit determines that the calculation result”.
As stated above, the claim limitations use the generic placeholder “unit” that is coupled with functional languages without reciting sufficient structure to perform the recited function and the means are not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the functionalities of claims 1 and 8’s recited “apparatus requirement specification storage unit”, “server specification 
In the following description, the function may be described by an expression of "xxx unit", but the function may be realized by executing one or more computer programs.


The broadest reasonable interpretation of the recited “apparatus requirement specification storage unit”, “server specification storage unit”, “server load calculation unit”, “output unit”, and  “determination unit” encompass software modules that are adapted or configured to have the recited functionalities, i.e., software per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US 2014/0055627), in view of ENAMI et al. (US 2019/0303210).

As to claim 15, Fuji discloses the invention as claimed, including a server load prediction method by a system that predicts a server load on one or more servers connected to one or more apparatuses installed in a production process (Fig. 10; ¶0033, “a predicted load that will occur due to data distribution by the server device is calculated”; ¶0077, “a maximum load (predicted load) of the server device predicted for the target stream is calculated as follows from a frequency at which images are added by client devices and by the numbers of client devices for each role and added-image conditions”), in which in the system, an apparatus requirement specification regarding each apparatus of the one or more apparatuses is stored, the apparatus requirement specification including a server load information indicating a load applied to the server of a connection destination for a control of the apparatus or processing of information transmitted from the apparatus and work information indicating information on a work using the apparatus, and a server specification indicating a capability held by each server of the one or more servers is stored (Figs. 6-7; ¶0033, “according to the number-of-devices information, frequency information and generation condition, a predicted load that will occur due to data distribution by the server device is calculated. Furthermore, according to the load status due to processing other than data distribution by the server device, the number-of-devices information, the frequency information and the generation condition, a target load relating to data distribution by the server device is calculated”; ¶0094), the method comprising: 
receiving an input of a calculation condition including a designation of a process of predicting the server load (Fig. 10; ¶0033, “according to the number-of-devices information, frequency information and generation condition, a predicted load that will occur due to data distribution by the server device is calculated”; ¶0077, “a maximum load (predicted load) of the server device predicted for the target stream is calculated as follows from a frequency at which images are added by client devices and by the numbers of client devices for each role and added-image conditions”; ¶0094), and creating an input parameter required to execute a simulation for calculating the server load based on the calculation condition, the apparatus requirement specification and the server specification (¶0072, “parameters for both the image quality and image size set for the image. Specifically, the amount of data is largest in the case of "image size=L, image quality=High" and lowest in the case of "image size=S, image quality=Low". The server control data retention unit 308 retains these image size and image quality parameters as added-image conditions setting content in the client devices currently participating in the plurality of streams”; ¶0094); 
calculating the server load applied to the server of the connection destination, which is caused by the apparatus used in the process designated under the calculation condition, by executing the simulation based on the input parameter (S810-S830, Fig. 8; ¶0088, “a load of the server device (predicted load) predicted for each stream is calculated from the frequency at which images are added by the client devices, the number of client devices of each role and the added-image conditions”).

 Fuji does not specifically disclose outputting a calculation result obtained by the calculating of the server load. However, ENAMI discloses outputting a calculation result obtained by the calculating of the server load (903-904, Fig. 9; Fig. 10; Fig. 13; ¶0078; ¶0085, “capacity "10" performs two processes, the edge device Ei performs processing for one process with processing capacity "5" according to C/N. The load of the process may be calculated by multiplying the processing capacity "5" by the processing time”; ¶0089; ¶0093; ¶0126; ¶0151, “The processing result of each functional unit is stored in storage devices”). It would have been obvious to a person of ordinary skill in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kudo et al. (US 2007/0106796), BIJWE (US 2021/0208949), YOKOMITSU et al. (US 2014/0313415), Janakiraman et al. (US 2021/0279112) disclose workload manager uses on-band metrics and off-band metrics to select a host server in a cluster to handle a connection request. The on-band metrics include CPU usage, memory usage and vulnerability metrics, and the off-band metrics include hardware component error logs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 11, 2021